TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 28, 2018



                                     NO. 03-18-00261-CV


   Texas Department of Family and Protective Services; Henry Whitman, in His Official
    Capacity as DFPS Commissioner; Texas Health and Human Services Commission;
        Charles Smith, in his Official Capacity as HHSC Executive Commissioner;
       Corrections Corporation of America; and The GEO Group, Inc., Appellants

                                                  v.

Grassroots Leadership, Inc.; Gloria Valenzuela; E. G. S., for herself and as next friend for
A. E. S. G.; F. D. G., for herself and as next friend for N. R. C. D.; Y. E. M. A., for herself
     and as next friend for A. S. A.; Y. R. F., for herself and as next friend for C. R. R.;
S. J. M. G., for herself and as next friend for J. C. M.; K. G. R. M., for herself and as next
 friend for A. V. R.; C. R. P., for herself and as next friend for A. N. C. P.; B. E. F. R., for
    herself and as next friend for N. S. V.; S. E. G. E., for herself and as next friend for
    G. E. A.; Leser Julieta Lopez Herrera, for herself and as next friend for A. B.; and
       Rose Guzman de Marquez, for herself and as next friend for D. R., Appellees


        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
         REVERSED AND RENDERED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the amended final judgment rendered by the trial court on December 16,

2016. Having reviewed the record and the parties’ arguments, the Court holds that there was

reversible error in the judgment. Therefore, the Court reverses the trial court’s amended final

judgment and renders judgment granting appellants’ plea to the jurisdiction and dismissing

appellees’ rule-challenge claims with prejudice. Appellees shall pay all costs relating to this

appeal, both in this Court and the court below.